DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following are the examiner’s interpretations and suggestions for portions of the claims:
It should be noted that regarding the “first electronic device, having a first device preset key” limitations of the independent claims, it is unclear as to how the device is “having” the key and what makes the key “preset”.  The examiner suggests clarifying how the device has the key and how the key is a preset key.

It should be further noted that regarding the “first transmission request signal corresponding to the first type of data” and the “second transmission request signal corresponding to the second type of data” limitations of the claims, it not clear as to how the request signal is “corresponding” to the respective type of data and how the data is separated into a first type and second type.  The examiner suggests clarifying how the request signal is “corresponding” to the respective type of data and how the data is separated into a first type and second type.

It should be further noted that regarding the “when the first electronic device transmits a second type of data to the server…” limitation of claim 1, it is unclear as to 

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Regarding claim 3, line 3—“the first hash vale” should be amended to state --the first hash value-- in order to correct the misspelling.

Regarding claim 4, line 1—“the confidentiality level” lacks antecedent basis for the claim.  The claim should be amended to state --a confidentiality level--, for example.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because at least one of the “system,” “server,” and “first electronic device” is not restricted to a hardware embodiment.  The specification as originally filed does not explicitly define the system, server, and/or the first electronic device to be hardware. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 7,694,335 B1) in view of Takahashi et al. (US 2017/0357825 A1) and further in view of Bahety et al. (US 2018/0367306 A1).
Regarding claim 1, Turner teaches a communication system using two kinds of keys for transmission, comprising: 
a server, i.e. a server (Fig. 1, el. 14); and 
a first electronic device, i.e. a client (Fig. 1, el. 12),
having a first device preset key, e.g. the client generates a response to a challenge by the server, wherein the response includes a timestamp value and a hash (Col. 8, lines 16-25);
wherein before the first electronic device sends a first type of data to the server, the first electronic device provides a first transmission request signal corresponding to the first type of data to the server, e.g. sending, by the client, a client request to the server (Col. 7, lines 47-55); 
the server generates a first device key according to a first transmission request signal, and provides a first verification request signal to a first electronic device, according to the first transmission request signal, e.g. generating, in response to the client request and by the server, a hash and a secure cookie and transmitting the hash and secure cookie to the client as a challenge (Col. 7, line 47-Col. 8, line 15); and 
the first electronic device transmits the first device preset key to the server according to the first verification request signal, e.g. outputting, by the client, the response to the server, wherein the response includes a timestamp value and hash (Col. 8, lines 16-25); and 
the server verifies whether the first device preset key matches the first device key, to determine whether to allow requested operation, e.g. generating a hash using data included in the response and matching the received hash and generated hash to determine whether to process the client request (Col. 8, lines 26-35); and 
when the first electronic device transmits a second type of data to the server, the first electronic device encrypts and encodes a second transmission key to generate a first hash value, and then transmits the first hash value to the server, e.g. the client generates and transmits the response to the challenge, wherein the response includes the solution to the challenge and the secure cookie, wherein the solution includes the difficulty ‘D’, a random number ‘RN’, and a hash (Col. 6, lines 53-62; Col. 8, lines 16-25). 
Turner does not clearly teach determining whether to allow the first electronic device to transmit the first type of data to the server; and the first electronic device encrypts and encodes a first time stamp and a second transmission key to generate a first hash value.
Takahashi teaches a first electronic device, i.e. an information processing terminal (Fig. 4, el. 100A), transmits a first key to a server, i.e. an information processing terminal (Fig. 4, el. 100B), according to a first verification request signal, e.g. transmitting biological measurement information from the 100A terminal to the 100B terminal (Para. 85, 86, 129);; 
the server verifies whether the first key matches a second key, to determine whether to allow the first electronic device to transmit the first type of data to the server, e.g. the 100B terminal determines the match/unmatch of the biological information and transmits a result of the determination to the 100A terminal, and, in response to the matching result, allowing the 100A terminal to transmit the confidential information to the 100B terminal (Para. 87-89, 129).

Turner in view of Takahashi does not clearly teach the first electronic device encrypts and encodes a first time stamp and a second transmission key to generate a first hash value.
Bahety teaches a first electronic device, i.e. a client machine (Fig. 1, el. 20, 22), encrypts and encodes a first time stamp and a second transmission key to generate a first hash value, and then transmits the first hash value to a server, i.e. a network-based marketplace platform/server (Fig. 1, el. 12), e.g. formulating, by the client, an HMAC using a client key, an HMAC key, and a current client timestamp and sending the HMAC to the server (Para. 67, 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turner in view of 

Regarding claim 2, Turner in view of Takahashi in view of Bahety teaches wherein before the first electronic device sends the second type of data to the server, the first electronic device provides a second transmission request signal corresponding to the second type of data to the server, e.g. sending, by the client, a client request to the server (Turner-Col. 7, lines 47-55); determining whether a data transmission request event has occurred (Takahashi-Para. 97); sending information on a security level of the data of interest to the terminal 100B (Takahashi-Para. 108); and 
the server generates the second transmission key according to the second transmission request signal, and transmits the second transmission key generated by the server to the first electronic device, e.g. generating, in response to the client request and by the server, a hash and a secure cookie and transmitting the hash and secure cookie to the client as a challenge (Turner-Col. 7, line 47-Col. 8, line 15); generating biological information at the terminal 100B and sending the information to the terminal 100A (Takahashi-Para. 129).

Regarding claim 3, Turner in view of Takahashi in view of Bahety teaches wherein the server generates a second hash value according to a second time stamp and the second transmission key, and compares the first hash vale with the second hash value, to determine whether to allow the first electronic device to transmit the second type of data to the server, e.g. the server generates a third hash using the solution, random number, difficulty, and timestamp and compares the third hash with the received second hash (Turner-Col. 8, lines 16-35); formulating, by the client, an HMAC using a client key, an HMAC key, and a current client timestamp and sending the HMAC to the server; the server computes its own version of the HMAC and compares it to the received HMAC (Bahety-Para. 67, 68).

Regarding claim 4, Turner in view of Takahashi in view of Bahety teaches wherein the confidentiality level of the first type of data is higher than that of the second type of data, e.g. enabling dynamic security levels to be established in the system (Turner-Col. 5, lines 16-27); determining whether the data of interest is high, medium, or low security level (Takahashi-Para. 103).

wherein a time difference between the first time stamp and the second time stamp is less than predetermined duration, e.g. the server compares its current time against the timestamp in the service request to determine if the times match within a predetermined time span (Bahety-Para. 62, 71).

Regarding claim 6, Turner in view of Takahashi in view of Bahety teaches wherein the first time stamp and the second time stamp are equal, e.g. the server compares its current time against the timestamp in the service request to determine if the times match (Bahety-Para. 62, 71).

Regarding claim 7, Turner in view of Takahashi in view of Bahety teaches wherein before the first electronic device sends another first type of data to the server, the first electronic device provides another first transmission request signal corresponding to the another first type of data to the server, e.g. sending, by the client, a client request to the server (Turner-Col. 7, lines 47-55); 
the server generates another first device key according to the another first transmission request signal, and provides a first verification request signal to the first electronic device according to the another first transmission request signal, e.g. generating, in response to the client request and by the server, a hash and a secure cookie and transmitting the hash and secure cookie to the client as a challenge (Turner-Col. 7, line 47-Col. 8, line 15); generating and transmitting biological measurement information from the 100A terminal to the 100B terminal (Takahashi-Para. 85, 86, 129); 
the first electronic device transmits the first device preset key to the server according to the first verification request signal, e.g. outputting, by the client, the response to the server, wherein the response includes a timestamp value and hash (Turner-Col. 8, lines 16-25); generating and transmitting biological measurement information from the 100A terminal to the 100B terminal (Takahashi-Para. 85, 86, 129); and 
the server verifies whether the first device preset key matches the another first device key, to determine whether to allow the first electronic device to transmit the another first type of data to the server, e.g. generating a hash using data included in the response and matching the received hash and generated hash to determine whether to process the client request (Turner-Col. 8, lines 26-35); the 100B terminal determines the match/unmatch of the biological information and transmits a result of the determination to the 100A terminal, and, in response to the matching result, allowing the 100A terminal to transmit the confidential information to the 100B terminal (Takahashi-Para. 87-89, 129).

Regarding claim 11, Turner in view of Takahashi teaches all elements of claim 10.
Turner in view of Takahashi further teaches further comprising: transmitting a second transmission request signal corresponding to a second type of data, e.g. sending, by the client, a client request to the server (Turner-Col. 7, lines 47-55); determining whether a data transmission request event has occurred (Takahashi-Para. 97); sending information on a security level of the data of interest to the terminal 100B (Takahashi-Para. 108); 
generating a second transmission key according to the second transmission request signal; and returning the second transmission key, e.g. generating, in response to the client request and by the server, a hash and a secure cookie and transmitting the hash and secure cookie to the client as a challenge (Turner-Col. 7, line 47-Col. 8, line 15); generating biological information at the terminal 100B and sending the information to the terminal 100A (Takahashi-Para. 129); 
generating a first hash value according to the second transmission key, e.g. the client generates and transmits the response to the challenge, wherein the response includes the solution to the challenge and the secure cookie, wherein the solution includes the difficulty ‘D’, a random number ‘RN’, and a hash (Turner-Col. 6, lines 53-62; Col. 8, lines 16-25); 
generating a second hash value according to the second transmission key and a second time stamp, e.g. the server generates a third hash using the solution, random number, difficulty, and timestamp and compares the third hash with the received second hash (Turner-Col. 8, lines 16-35); 
comparing the first hash value with the second hash value, to generate a comparison result, e.g. the server generates a third hash using the solution, random number, difficulty, and timestamp and compares the third hash with the received second hash (Turner-Col. 8, lines 16-35); and 
determining, according to the comparison result, whether to transmit the second type of data, e.g. generating a hash using data included in the response and matching the received hash and generated hash to determine whether to process the client request (Turner-Col. 8, lines 26-35); the 100B terminal determines the match/unmatch of the biological information and transmits a result of the determination to the 100A terminal, and, in response to the matching result, allowing the 100A terminal to transmit the confidential information to the 100B terminal (Takahashi-Para. 87-89, 129).
Turner in view of Takahashi does not clearly teach generating a first hash value according to the second transmission key and a first time stamp.
Bahety teaches generating a first hash value according to a second transmission key and a first time stamp, e.g. formulating, by the client, an HMAC using a client key, an HMAC key, and a current client timestamp and sending the HMAC to the server (Para. 67, 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turner in view of Takahashi to include generating a first hash value according to the second transmission key and a first time stamp, using the known method of formulating, by the client, an HMAC using a client key, an HMAC key, and a current client timestamp and sending the HMAC to the server, as taught by Bahety, in combination with the data transmission system of Turner in view of Takahashi, for the purpose of providing increased security by helping to ensure the hash .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Takahashi in view of Bahety and further in view of Liu et al. (US 2018/0054423 A1).
Regarding claim 8, Turner in view of Takahashi in view of Bahety teaches all elements of claim 1.
Turner in view of Takahashi in view of Bahety does not clearly teach wherein the first electronic device communicates with the server according to the Bluetooth communication protocol 4.0 or 5.0.
Liu teaches wherein a first electronic device, i.e. an IoT device (Fig. 2, el. 102, 104), communicates with a server, i.e. an IoT server (Fig. 2, el. 114), according to the Bluetooth communication protocol 4.0 or 5.0, e.g. communicating using Bluetooth Low Energy (Fig. 2; Para. 29, 31, 105, 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turner in view of Takahashi in view of Bahety to include wherein the first electronic device communicates with the server according to the Bluetooth communication protocol 4.0 or 5.0, using the known method of communicating using Bluetooth Low Energy, as taught by Liu, in combination with the data transmission system of Turner in view of Takahashi in view of Bahety, for the purpose of enabling communication over a low-power wireless communication interface.

Regarding claim 9, Turner in view of Takahashi in view of Bahety teaches all elements of claim 1.
Turner in view of Takahashi in view of Bahety does not clearly teach further comprising: a second electronic device, wherein the first electronic device and the second electronic device separately communicate with the server according to the Bluetooth communication protocol 4.0 or 5.0, and the second electronic device communicates with the server and the first electronic device according to the Bluetooth communication protocol 4.0 or 5.0.
Liu teaches a second electronic device, e.g. a personal electronic device (Fig. 2, 122, 124), wherein a first electronic device, i.e. an IoT device (Fig. 2, el. 102, 104), and the second electronic device separately communicate with a server, i.e. an IoT server (Fig. 2, el. 114), according to the Bluetooth communication protocol 4.0 or 5.0, and the second electronic device communicates with the server and the first electronic device according to the Bluetooth communication protocol 4.0 or 5.0, e.g. communicating using Bluetooth Low Energy (Fig. 2; Para. 29, 31, 105, 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turner in view of Takahashi in view of Bahety to include a second electronic device, wherein the first electronic device and the second electronic device separately communicate with the server according to the Bluetooth communication protocol 4.0 or 5.0, and the second electronic device communicates with the server and the first .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Takahashi.
Regarding claim 10, Turner teaches a communication method using two kinds of keys, comprising: 
transmitting a first transmission request signal corresponding to a first type of data, e.g. sending, by the client, a client request to the server (Col. 7, lines 47-55); 
providing a first verification signal, e.g. generating, in response to the client request and by the server, a hash and a secure cookie and transmitting the hash and secure cookie to the client as a challenge (Col. 7, line 47-Col. 8, line 15); 
providing a first device preset key according to the first verification signal, e.g. outputting, by the client, the response to the server, wherein the response includes a timestamp value and hash (Col. 8, lines 16-25); and 
verifying whether the first device preset key matches a first device key, to determine whether to allow requested operation, e.g. generating a hash using data included in the response and matching the received hash and generated hash to determine whether to process the client request (Col. 8, lines 26-35).
Turner does not clearly teach to determine whether to transmit the first type of data.
Takahashi teaches verifying whether a first device preset key matches a first device key, to determine whether to transmit the first type of data, e.g. the 100B terminal determines the match/unmatch of the biological information and transmits a result of the determination to the 100A terminal, and, in response to the matching result, allowing the 100A terminal to transmit the confidential information to the 100B terminal (Para. 87-89, 129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Turner to include verifying whether the first device preset key matches a first device key, to determine whether to transmit the first type of data, using the known methods of transmitting biological measurement information from the 100A terminal to the 100B terminal, wherein the 100B terminal determines the match/unmatch of the biological information and transmits a result of the determination to the 100A terminal, and, in response to the matching result, allowing the 100A terminal to transmit the confidential information to the 100B terminal, as taught by Takahashi, in combination with the authentication system of Turner, for the purpose of conserving processing time and power at the sender by having the receiver perform the key matching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
San Vicente et al. (US 2013/0076531 A1) – San Vicente discloses a system wherein a sensor system communicates with various display devices (Fig. 1).

Fink et al. (US 2018/0357397 A1) – Fink discloses a system that includes a plurality of field devices and generating hash values using a key and time stamp (Fig. 1; Para. 54).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





20 May 2021
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498